Citation Nr: 0702980	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral eye injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1972 
and September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In a 
February 2002 rating decision, the RO denied entitlement to 
service connection for bilateral eye injury.  The RO denied 
entitlement to a compensable evaluation for bilateral hearing 
loss, effective June 5, 2001, in December 2003; but in 
October 2005, granted an increased evaluation of 10 percent 
for bilateral hearing loss, effective May 30, 2003.  As the 
veteran has indicated that he is not satisfied with this 
rating, this claim still is before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent medical evidence of record does not relate 
the current eye disorders to service.

2.  Bilateral hearing loss is manifested by no greater than 
Level II hearing loss in the right ear and Level III hearing 
loss in the left ear.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, effective May 30, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of VA letters dated in September 
2001 and June 2003.  The September 2001 letter notified the 
veteran of the information and evidence necessary to 
substantiate the service connection claim for an eye injury, 
which was prior to the initial February 2002 rating decision, 
denying the claim; and the June 2003 letter notified the 
veteran of the information and evidence necessary to 
substantiate the increased rating claim for bilateral hearing 
loss, which was prior to the initial December 2003 rating 
decision, denying the claim.  In the letters, the RO notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
notify VA of any additional information or evidence he wanted 
VA to get for him, which, in effect, would include any 
evidence in his possession. 

The Board notes that the June 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  A 
March 2006 letter notified the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, pursuant to Dingess/Hartman.  While this 
letter was not provided prior to the last RO adjudication of 
the claims, since no new effective date or disability rating 
is assigned, as discussed below, any defect with respect to 
the timing of the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided examinations, which 
are sufficient to determine the current severity of the 
veteran's hearing loss.  An examination was not provided 
regarding the service connection claim for an eye injury.  
Since there is no evidence that an eye condition was incurred 
in or aggravated by service, however, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
a medical examination for this disability.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran has 
not referred to any additional, unobtained, available, 
relevant evidence.  Thus, VA has satisfied all duties to 
notify and assist the veteran.

Service connection 

The veteran seeks service connection for a bilateral eye 
injury.  He asserts that while serving in the Army, he 
sustained a severe blow to his head, which caused his 
glaucoma.  He stated that he was treated for a blood clot 
under his eye in service and later required glasses.  He also 
noted that currently he requires drops in his eyes every day 
to treat his glaucoma and prevent blindness and that he wears 
glasses.  Additionally, he indicated that he suffers from 
floaters and flashes in his eyes.  In sum, the veteran 
contends that his current eye disabilities are directly 
related to service, entitling him to disability compensation.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has current eye 
disorders.  Private medical records dated from May 1995 to 
September 1999 show diagnoses of glaucoma suspect in both 
eyes.  A May 1999 private medical record shows a finding of 
vitreous floaters in the right eye.  An October 2000 private 
medical record shows a diagnosis of glaucoma for 
approximately five years.  A July 2003 private medical record 
notes that the veteran had chronic open angle glaucoma and 
lots of vitreous floaters on each side.  Private medical 
records dated from October 2004 to December 2004 show a long-
standing history of diagnosis of glaucoma.

The next issue is whether there is evidence of any in-service 
incurrence of an eye disorder.

The service medical records show a finding of spider angioma 
on the left lower eyelid on a dermatological clinical record 
in July 1974.  An August 1974 dermatology clinical record 
notes that the spider nerves were almost gone.  While these 
entries note a problem involving the lower lid of the left 
eye, there is no medical evidence of an eye injury or head 
injury in service.  Even though the veteran indicated that he 
required glasses after the blood clot found near his eye, a 
June 1972 pre-induction examination report notes that the 
veteran wore glasses before entry into service.  A subsequent 
June 1973 prescription record also notes the veteran wore 
prescription eyewear, prior to the spider angioma in 1974.  
The veteran's Military Occupational Specialty was cook, which 
does not, in and of itself, show any combat activity or 
anything to suggest the veteran suffered blunt force trauma 
to the head, causing an eye injury.  See 38 C.F.R. 
§ 3.304(d).  Thus, none of the service medical records 
provide evidence of in-service incurrence of an eye 
disability.  

Post-service records also do not show any continuity of 
symptomatology of an eye disorder from service or during the 
21 years before any current disability was shown.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).   An October 2004 private 
medical record notes that the veteran had primary open angle 
glaucoma for 30 years; but this is not reflected in the 
medical evidence.  Glaucoma was suspected in 1995; the first 
diagnosis was not until 2000.  A physician in July 2003 
stated that it was likely that the veteran's head injury in 
the past increased the amount and severity of the veteran's 
floaters.  The physician did not state that the head injury 
occurred in service; and even if he did, this statement would 
not be probative because it would be based solely on the 
veteran's reported history and is inconsistent with the 
objective evidence of record.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The physician's statement was not 
based on a review the claims file.  As noted, medical records 
in service do not corroborate any head injury.  Also, as far 
as any claim that the veteran had a pre-existing eye disease, 
a 1973 service optometry record notes that there was no prior 
history of ocular disease or injury.  

Although the veteran has argued that his current eye 
disorders are related to the spider angioma in the left lower 
eyelid in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the veteran's current eye disorders and service.  

In sum, the preponderance of the evidence is against the 
service connection claim for an eye injury; and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

Increased rating

The RO originally granted service connection for bilateral 
hearing loss in February 2002, assigning a noncompensable 
rating effective June 5, 2001.  

In May 2003, the veteran filed an increased rating claim for 
his bilateral hearing loss disability.  He stated that his 
hearing loss had gotten worse and was to the point where 
hearing aids were required, which affected his personal life 
and career.  He thus asserted that the current level of 
impairment associated with his bilateral hearing loss was 
more severe than warranted by a noncompensable rating.

The RO denied a compensable evaluation for bilateral hearing 
loss in December 2003; but granted an increased rating of 10 
percent in October 2005, effective May 30, 2003.  The 
veteran, however, continued to disagree with this rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

A May 2003 private audiological report shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
50
55
33
LEFT
10
20
70
70
43

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  




A September 2003 private audiological report shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
50
55
31
LEFT
5
15
60
55
34

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  

A November 2003 QTC audiological report shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
60
70
39
LEFT
5
25
65
70
41

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.

In November 2004, a private audiological report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
55
55
35
LEFT
5
20
60
65
38

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

An August 2005 QTC audiological report shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
70
75
51
LEFT
35
45
75
80
59

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for bilateral loss.  
Specifically, the audiological findings when applied to the 
above cited rating criteria translate to literal designations 
of no greater than Level II hearing in the right ear and 
Level III hearing in the left ear.  These audiological 
findings do not support the assignment of a rating higher 
than 10 percent under applicable regulations.  See 38 C.F.R. 
§§ 4.85, 4.87, Tables VI and VII.  In fact, these 
audiological findings do not even support a 10 percent 
rating.  Id.  The veteran's acuity also does not fall under 
the exceptional patterns of hearing impairment, as pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not shown to be 55 decibels or 
more; or 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. § 4.86.   

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current 10 percent rating.  However, as previously stated, 
the assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Additionally, the veteran's current 
hearing impairment last was evaluated in August 2005, which 
is just over one year prior to the veteran's assertion that 
the hearing was worse; so the evidence is adequate to 
evaluate the current level of disability.   

The Board also has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hearing loss is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
veteran reported that having to wear hearing aids affects his 
career.  While this shows the veteran's hearing loss may 
affect his employability, this does not rise to the level of 
marked interference with employment.  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not warranted.

In sum, under the circumstances in this case, the Board finds 
that the evidence does not approximate the criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
under 38 C.F.R. §§ 4.85, 4.86.  See 38 C.F.R. § 4.7.  As the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49. 




ORDER

Entitlement to service connection for residuals of bilateral 
eye injury is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


